         Case 1:19-cv-11662-LTS Document 36 Filed 11/21/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                           )
RUBEN A. LUNA, Individually and on         )
Behalf of All Others Similarly Situated,   )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )   Civil No. 19-11662-LTS
                                           )
CARBONITE, INC., MOHAMAD S. ALI,           )
and ANTHONY FOLGER                         )
                                           )
       Defendants.                         )
                                           )
                                           )
WILLIAM FENG, Individually and on          )
Behalf of All Others Similarly Situated,   )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )   Civil No. 19-11808-LTS
                                           )
CARBONITE, INC., MOHAMAD S. ALI,           )
and ANTHONY FOLGER,                        )
                                           )
       Defendants.                         )
                                           )
                                           )
VALERIE COSGROVE, Derivatively on          )
Behalf of CARBONITE, INC.,                 )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )   Civil No. 19-12124-LTS
                                           )
MOHAMAD S. ALI, ANTHONY                    )
FOLGER, STEPHEN MUNFORD, LINDA             )
CONNLY, SCOTT A. DANIELS, DAVID            )
FRIEND, CHARLES F. KANE, TODD              )
KRASNOW, MARINA LEVINSON,                  )
                                           )
       Defendants,                         )
                                           )
and                                        )
         Case 1:19-cv-11662-LTS Document 36 Filed 11/21/19 Page 2 of 3



                                            )
CARBONITE, INC., a Delaware                 )
Corporation,                                )
                                            )
       Nominal Defendant.                   )
                                            )
                                            )
MICHAEL RANDOLPH, Derivatively on           )
Behalf of CARBONITE, INC.,                  )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )       Civil No. 19-12212-LTS
                                            )
MOHAMAD S. ALI, ANTHONY                     )
FOLGER, STEVE MUNFORD, LINDA                )
CONNLY, SCOTT DANIELS, DAVID                )
FRIEND, CHARLES KANE, TODD                  )
KRASNOW, MARINA LEVINSON,                   )
                                            )
       Defendants,                          )
                                            )
and                                         )
                                            )
CARBONITE, INC.,                            )
                                            )
       Nominal Defendant.                   )
                                            )


       ORDER ON MOTION TO CONSOLIDATE CASES (DOC. NOS. 10, 13 and 20)

                                     November 21, 2019

SOROKIN, J.

       Several similar cases involving the company Carbonite, Inc., are pending before the

Court. The pending cases are:

       Luna v. Carbonite, Inc., No. 19-cv-11662 (D. Mass. filed Aug. 1, 2019),

       Feng v. Carbonite, Inc., No. 19-cv-11808 (D. Mass. filed Aug. 23, 2019),

       Cosgrove v. Ali, No. 19-cv-12124 (D. Mass. filed Oct. 14, 2019),



                                                2
          Case 1:19-cv-11662-LTS Document 36 Filed 11/21/19 Page 3 of 3



       Randolph v. Ali, No. 19-cv-12212 (D. Mass. filed Oct. 25, 2019).

       The Court hereby CONSOLIDATES these cases with all future filings to be made in the

Luna case, as it was first filed. To that extent, the Motions to Consolidate (Luna, Doc. Nos. 10,

13, and 20) are ALLOWED. To the extent Camelot Event Driven Fund (Luna, Doc. No. 13) and

the Peoria Police Pension Fund (Luna, Doc. No. 20; Feng, Doc. No. 5) sought designation as

lead plaintiff, the Motions are DENIED AS WITHDRAWN. See Luna, Doc. Nos. 33 and 34.

The Construction Industry and Laborers’ Joint Pension Trust Motion is ALLOWED insofar as it

seeks designation of that Plaintiff as the lead plaintiff and its counsel as lead counsel. The Clerk

shall docket this Order in all of the consolidated cases, terminate the Motion to Consolidate filed

in Feng (Feng, Doc. No. 10), administratively close the Feng, Cosgrove, and Randolph cases,

and issue the proposed order (Luna, Doc. No. 10-1) as an Order of the Court. All future filings

shall be made in the Luna action.



                                                      SO ORDERED.


                                                       /s/ Leo T. Sorokin
                                                      Leo T. Sorokin
                                                      United States District Judge




                                                 3
